Citation Nr: 1117075	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-27 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle twitching, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1988 to March 1992.  He served in Southwest Asia from December 1990 to January 1991.  When he was released from active duty, he had a Reserve obligation extending to February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2007 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.  The Board subsequently remanded the claim for additional development in January 2008.  As discussed below, the development requested has not been completed, and further development is required prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes making another attempt to obtain the Veteran's Reserve medical records under the facts and circumstances of this case.

As mentioned above, the Board remanded the Veteran's claim for further development in January 2008.  Specifically, the Board stated that the RO should attempt to obtain his service treatment records (STRs) from the Illinois Army Reserve, as the Veteran indicated he was in the Reserve at the time of his separation.  

His service personnel records indicate that he was assigned to the U.S. Army Reserve following separation from active service in 1992.  However, there are no medical records associated with his Reserve service contained in the claims folder.

It is not clear where the Veteran performed his Reserve duty, or for how long.  His separation orders, ORDERS 013-40, dated 13 January 1992, indicate that he was assigned to the U.S. Army Reserve Control Group (REINFORCEMENT), Army Reserve Personnel Center, 9700 Page Blvd., St. Louis, MO 63132-5200.  (His separation document, DD Form 214, shows transfer to HHB, 7th Bn, 1st Field Artillery, 3131 Bryn Mawr, Chicago, IL 60659, but the AMC's attempt to obtain records there was returned for insufficient address.)

Following the Board's remand, VA sent a letter to the Department of the Army in Chicago, Illinois, in November 2008, requesting the Veteran's STRs.  However, it was returned in the mail as having an insufficient address.  It does not appear that any attempt was made to obtain the correct address and re-send the request.   

In addition, VA requested the STRs from the U.S. Army Human Resources Command in St. Louis, Missouri.  The National Personnel Records Center (NPRC) responded to the request with a letter stating that all VA requests for military personnel and medical records should be initiated through the Personnel Information Exchange System (PIES).  VA also submitted a PIES request for the STRs, and indeed, STRs from the Veteran's period of active service from March 1988 to March 1992 have now been associated with the claims folder.  However, there are still no medical records from the Veteran's Reserve service, nor is there a negative response in the claims folder stating that such records are unavailable.

Therefore, the Board finds that a remand is again necessary in order to obtain the Veteran's Reserve medical records, or in the alternative, a negative response stating that the records are unavailable.  In this regard, the Board notes that where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, since a negative response to the request for records has not been received, the Board finds that VA's duty to assist includes contacting the appropriate facility to obtain either copies of the Veteran's Reserve medical records or a written negative response.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all Reserve medical records (following the Veteran's separation from active service in 1992) from the appropriate facility or facilities.  If no records are available, a written statement should be obtained to that effect.  

2.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

